Citation Nr: 0917181	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-28 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to January 
1956.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  The Board remanded the case for further development 
in March 2007 and August 2008.  The case has since been 
returned to the Board for appellate review.

With regard to the August 2008 remand for the scheduling of a 
video conference hearing, it appears from the record that the 
Veteran indicated in November 2008 that he was too ill to 
appear at such a hearing, and in lieu of the hearing, he has 
submitted his own videotape of testimony.  The record 
includes a transcription of that testimony.  Thus, it appears 
that there is substantial compliance with the August 2008 
remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To ensure compliance with a prior remand 
and provide the Veteran with a proper notice letter.  

The record shows that a notice letter was sent to the Veteran 
in January 2002.  Although the letter indicated that his 
claim for a nervous disorder had been previously denied, the 
letter did not inform the appellant of the reasons for the 
prior denial.  As a result, the Board remanded the Veteran's 
claim for further development in March 2007.  Specifically, 
the Board indicated that the Veteran should be provided with, 
among other things, written notice pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court found 
that in the context of a veteran's request to reopen a 
previously and finally denied claim, VA is required to look 
at the bases for the denial in the prior decision and to 
respond with notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Following the remand, the Veteran was provided written notice 
in April 2007.  That letter indicated that his claim was 
previously denied in a final rating decision dated in March 
2003.  However, the Board notes that the March 2003 rating 
decision is currently on appeal and is not final.  Indeed, a 
rating decision dated in March 2000 is the most recent final 
denial of the claim.  

In addition, the April 2007 letter provided the following 
notice pursuant to Kent:

Your claim was previously denied because Reason 
for previous denial was because new and material 
evidence to reopen a claim for service 
connection for an acquired psychiatric condition 
to include generalized anxiety disorder and 
inadequate personality has not been submitted.  
Therefore, the evidence you submit must relate 
to this fact.

The Board notes that the explanation for the prior denial was 
convoluted and did not clearly identify the bases for the 
denial.  A statement indicating that the claim was denied 
because new and material evidence was not submitted is not 
enough.  Rather, the notice letter must identify the element 
or elements required to establish service connection that 
were found insufficient in the previous denial of his claim.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.  

The Board does observe that substantial compliance with 
remand orders is required rather than absolute 
compliance. See Dyment v. West, 13 Vet.App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  
However, the Board finds that the notice provided in the 
April 2007 letter is not substantially compliant with the 
March 2007 remand.  As previously noted, the April 2007 
letter did not correctly identify the most recent final 
rating decision denying the claim.  Nor did the letter 
provide a sufficient explanation for the reason the claim was 
previously denied.  Therefore, the Board finds it necessary 
to remand the Veteran's claim so that he may be provided a 
proper notice letter.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC shall provide the Veteran 
with written notice pursuant to the 
requirements of Kent v. Nicholson, and 
shall specifically inform him of the 
evidence that would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial of his claim.

2.  After completion of the foregoing and 
any other development deemed necessary, 
the RO/AMC shall readjudicate the 
Veteran's claim to reopen a previously 
denied claim for entitlement to service 
connection for a psychiatric disorder.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




